Per Curiam :

The examination of the directors named in this proceeding was not authorized, unless within the purview of section 870 of the Code of Civil Procedure. As they are not parties the statue does not apply to them. (The People v. The Mutual Gas-light Co., W’kly Dig. [September 24, 1878], p. 204.) The production of the books and papers was a part of the proceeding to examine, and in the nature of a subpoena duces tecum, and fails therefore, inasmuch as the order was made without authority. The learned judge properly vacated it.
Order affirmed, with ten dollars costs and disbursements of the appeal.
Present — Brady, P. J., and Potter, J.
Order affirmed, with ten dollars costs and disbursements.